Citation Nr: 1441456	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  10-41 170	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether a reduction from a 100 percent disability rating to a 30 percent rating for left total knee replacement, effective April 1, 2010, was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1973 to June 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran requested and was scheduled for a Travel Board hearing in July 2014.  However, in June 2014, he requested that it be cancelled.  As such, his hearing request is deemed withdrawn.

In April 2011, the Veteran filed a substantive appeal of the issue of entitlement to service connection for a right knee disability.  This issue was granted in full by the RO in a February 2014 rating decision.  As such, the matter in controversy has been resolved and is no longer before the Board.


FINDING OF FACT

On August 28, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran requesting a withdrawal of this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 and Supp 2013); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In a signed statement from the Veteran, submitted by his representative and received by the Board on August 28, 2014, the Veteran withdrew this appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


